DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Scavone et al. (US 2014/0378920).
With regards to claims 1-7, Scavone teaches an absorbent article which includes a core, the core is an absorbent gelling material (AGM). ¶0022-32. On the surface of the core, an encapsulated compound is disposed. Id. The encapsulated compound is water 
The Applicant argues that Scavone does not teaching “coating upon a surface of the absorbent gelling material particles as claimed” Remarks dated 01/08/2021 at p6. The claimed limitation “coated upon a surface” is a process by which the claimed absorbent article is made, thus rendering the claim a product by process claim. When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct and not the examiner to show the same process as making. In re Brown. 173 USPQ 685, In re Fessman, 180 USPQ 324 and In re Marosi, 218 USPQ 289.
Furthermore, even though the limitation is a product by process limitation, Scavone teaches applying the encapsulated compound using a variety of ways, one of which is by forming a dispersion and then applying it the intended layer. ¶0109-0110. In other word, the application of the dispersion onto the core meets the claimed “coated upon” limitation. 
With regards to claims 18-19, Scavone teaches an absorbent article which includes a core, the core is an absorbent gelling material (AGM). ¶0022-32. The core is encapsulated with one or more odor controlling organic compounds. ¶0036-67. Scavone is silent with regards to the claimed ratio of the FRC of the AGM without the encapsulating compounds relative to the AGM with the encapsulating compounds. However, since the AGM of the prior art and the encapsulating compounds are the same, therefore the FRC ratio before the encapsulation relative to after the 
The claimed limitation “coated upon a surface” is a process by which the claimed absorbent article is made, thus rendering the claim a product by process claim. When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct and not the examiner to show the same process as making. In re Brown. 173 USPQ 685, In re Fessman, 180 USPQ 324 and In re Marosi, 218 USPQ 289.
Furthermore, even though the limitation is a product by process limitation, Scavone teaches applying the encapsulated compound using a variety of ways, one of which is by forming a dispersion and then applying it the intended layer. ¶0109-0110. In other word, the application of the dispersion onto the core meets the claimed “coated upon” limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Scavone et al. (US 2014/0378920) in view of Hirsenkorn et al. (US 5,654,422).
With regards to claims 8-15, the teachings of Scavone are as set forth in claim 1. Scavone teaches that complexed substituted cyclodextrins, such as alpha, beta and gamma cyclodextrins. ¶0069. Specifically, Scavone teaches cyclodextrin compound Id. The degree of substitution is about 2.5. Id. It is noted that the term “about” in claim 9 is interpreted to include the number 3. The cyclodextrin compound is present as a coating on the AGM. Claim 5; ¶0065-67.
Scavone is silent with regards to the substituent distribution as claimed (i.e., the percentage of the substituents in each of position 2, 3 and 6). 
 Hirsenkorn invention relates to acylated γ-cyclodextrins (CD), a process for their preparation, and to their use. See Field of Invention section. Hirsenkorn further provides γ-CD derivatives which have better solubilizing properties than do hydroxypropyl-γ-CD derivatives. See Summary of Invention section. Hirsenkorn’s γ-CD derivatives have the advantage of “simultaneously exhibit[ing] good solubility in water, good solubilizing properties, and good hemolyzing properties. Col 2. These properties are combined with good toxicological properties. Id. Hirsenkorn teaches CDs with a degree of substitution of from 0.9 to 1.2 as particularly suitable. Id. Further, the reference provides a process by which it is possible to determine the DS from the substituent distribution at the 2, 3, and 6 positions, with position 6 being less than 90% substitution. Col 1-3. Positions 2 and 3 can be calculated accordingly using the Equation set forth in col 3 of Hirsenkorn. In Example 4, position 2 is 29.4% substituted, at position 3 is 31.35% substituted, and at position 6 is at 77.95% substituted, and a degree of substitution of 1.36. Examples. 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Scavone by incorporating Hirsenkorn’s . 
Response to Arguments
Applicant's arguments filed on 01/08/2021 (“Remarks”) have been fully considered but they are not persuasive. 
The Applicant asserts that the claimed invention is allowable because Scavone does not teach “coating upon a surface of the absorbent gelling material particles as claimed” limitation. Remarks at p6. This argument is unpersuasive. The limitation in question is a product by process, and thus the burden shifts to the Applicant to point out any structural differences between the claimed invention and the prior art. The Applicant has not done so, and thus this burden has not been met. Moreover, as stated on the grounds of rejection above, Scavone teaches applying the encapsulated compound using a variety of ways, one of which is by forming a dispersion and then applying it the intended layer. ¶0109-0110. In other word, the application of the dispersion onto the core meets the claimed “coated upon” limitation. As such, this argument is unpersuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736